Exhibit 10.1

 

LOGO [g231355g57y46.jpg]       

P O Box 537012

Sacramento CA 95853-7012

Elizabeth Zacharias

Vice President

Human Resources

July 29, 2011

Christopher C. Cambria

xxxxx

xxxx, xx xxxx

Dear Chris:

We are very excited by the prospect of your joining our team and believe you
will make a significant contribution to the success of our business. On behalf
of GenCorp Inc., I am delighted to offer you the position of Vice President,
General Counsel. In this position, you will report directly to Scott Seymour,
President and CEO.

The details of your offer include:

 

  •  

Start Date. Your employment date with the company is negotiable and will be
determined upon completion of our post-offer, pre-employment screening process.

 

  •  

Salary. Your bi-weekly base salary will be $11,923.08 ($310,000.00 per annum).
Your position is considered exempt.

 

  •  

Hiring Bonus. You will receive a sign-on bonus in the amount of $25,000.00. This
payment will be paid to you minus applicable taxes during your first 30 days of
employment. This sign-on bonus is conditioned upon: 1) your acceptance of the
offered position; and 2) your agreement not to terminate your employment with
GenCorp for a period of one year. In the event that you voluntarily terminate
your employment or are terminated for cause within the one-year period, you
hereby agree to reimburse GenCorp for this sign-on bonus within 30 days of
employment termination.

 

  •  

Annual Bonus. You will be eligible to participate in the Company’s annual
incentive plan, beginning with GenCorp’s fiscal year 2011. Your incentive
opportunity will be 50% of your annual base salary. Annual incentive payments
are payable in the quarter following the end of the fiscal year and in
accordance with GenCorp’s regular pay practices. Payment of the annual incentive
amounts, even if performance goals are met, is at the discretion of the CEO and
the



--------------------------------------------------------------------------------

 

Board of Directors. All bonus payments require you to be employed by GenCorp on
the date of payment.

 

  •  

Stock Appreciation Rights. You will be eligible to participate in the Stock
Appreciation Rights (SARs) or similar program applicable to corporate executives
under the GenCorp Amended and Restated 2009 Equity and Performance Incentive
Plan. Grants typically are made on an annual basis, although the frequency of
grants is subject to the discretion of the CEO and the Board of Directors. The
number of SARs granted is based on competitive norms associated with base
salary, subject to management’s judgment of the individual’s performance and
potential.

You will be granted 20,000 SARs effective as of the date your employment begins.
The SARs will vest in three equal increments on each of the first three
anniversaries of the grant date.

 

  •  

Long-term Incentive Program. You will be eligible to participate in the long
term incentive program under the Amended and Restated 2009 Equity and
Performance Incentive Plan as approved by the Board of Directors. In recent
years, key executives received grants of stock which vest if specified
performance goals are achieved. Such grants are normally made during GenCorp’s
first fiscal quarter. Your long long-term incentive target is 60% of your base
salary.

 

  •  

Benefit Restoration Plan. For eligible employees, the Company has a
non-qualified, unfunded, benefits restoration plan that is designed to restore
401(k) contributions and pension benefits that cannot be provided under the
normal qualified plans due to certain Internal Revenue Code limitations.

 

  •  

Relocation. To assist you with your relocation to the Sacramento area, we are
offering you the benefits outlined in the enclosed relocation summary. Following
your written acceptance of our offer, a Brookfield Global Relocation Services
representative will contact you to initiate your move. All relocation activities
must be completed within twelve (12) months from your start date. You should be
aware that all payments for any and all costs associated with relocation shall
be repaid to GenCorp should you resign or be terminated for cause within
eighteen (18) months after hire.

 

  •  

401(k). You will be eligible to participate in the GenCorp Retirement Savings
Plan. The plan provides a 100% matching contribution up to the first
three-percent of your contributions to the plan and a 50% match on your next
three-percent of contributions. All company-matching contributions vest
immediately.

 

  •  

Vacation. You will be eligible for three (3) weeks of paid vacation. Vacation
accrues by pay period

 

  •  

Benefits. GenCorp offers a comprehensive benefits program that provides a number
of benefit levels and options from which to choose. Additional benefits
information is enclosed with this letter.

Please note, GenCorp reserves the right to revoke this offer at any time before
employment begins. In addition, all offers of employment are contingent upon
your successful completion of the following steps:

 

  1. A background investigation and reference checks.

 

  2. Successfully passing a post-offer, pre-employment alcohol and drug
screening.



--------------------------------------------------------------------------------

  3. Your submission to a post-offer medical evaluation as determined by the
position’s physical, safety and environmental requirements, and demonstrating
your ability to satisfy the physical requirements of the job.

 

  4. Your providing proof to GenCorp (as required by Federal law) of your legal
right to work in the United States. It is not necessary to provide proof now,
but you must provide proof of your legal right to work in the United States on
your first day of work. The documents described in the enclosed list are
acceptable for this purpose. If you will have any difficulty providing this
documentation on your start date, please notify us immediately.

 

  5. Your receiving appropriate security clearances (if required).

 

  6. Your completing, signing and returning all of the enclosed documents. A
checklist and a return envelope are included for your convenience.

As an employee of GenCorp, you will be employed at will, which means that your
employment can terminate at will by either you or GenCorp. This means your
employment can be terminated, with or without cause, and with or without notice,
at any time, at your option or at GenCorp’s option. You acknowledge, by signing
this letter and accepting employment, that your employment with GenCorp is
at-will. Nothing in this offer letter, including the provisions of the
relocation program, should be construed as a modification of this employment
at-will policy. This means your employment can be terminated, with or without
cause, and with or without notice, at any time, at your option or at GenCorp’s
option. Although other terms and conditions of employment may change, this
at-will employment will remain in effect throughout your employment with the
Company, unless it is modified by an express written employment contract for a
specified term which is signed by you and an officer of GenCorp.

Lastly, this letter incorporates all of the elements of our employment offer,
subject to the more definitive terms of the GenCorp Human Resources policies and
employee benefit plans. Summary descriptions of the GenCorp employee benefit
plans are available upon request.

There are no other terms or conditions of employment, and your acceptance of
this offer acknowledges that no one provided additional promises or incentives
for you to accept employment with GenCorp.

Scott Seymour and I are pleased to welcome you to the GenCorp team. If you have
any questions, please feel free to contact me at (916) 355-2160. To indicate
your agreement with the above terms of your employment offer, please sign below
and return one copy of this letter to me in the enclosed return envelope.

 

Sincerely, /s/ Elizabeth Zacharias Elizabeth Zacharias Vice President, Human
Resources

Enclosures

Accepted this 1st day of September, 2011

Signature /s/ Christopher C. Cambria